United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2379
                                   ___________

Charles Ashford,                      *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Arkansas.
Ray Hobbs, Chief Director, Arkansas *
Department of Correction; Arkansas    * [UNPUBLISHED]
Department of Correction,             *
                                      *
           Appellees.                 *
                                 ___________

                             Submitted: February 2, 2010
                                Filed: February 3, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Arkansas inmate Charles Ashford appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 action against the Arkansas Department of Correction (ADC) and
Ray Hobbs.2 Upon de novo review, see Saunders v. Farmers Ins. Exch., 537 F.3d 961,


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
      2
        The caption lists Hobbs as “Chief Director” of the ADC, apparently because
that is what Ashford called Hobbs in his complaint. In its brief on appeal, the ADC
963 (8th Cir. 2008), we find no basis for reversal and accordingly affirm. See 8th Cir.
R. 47B.
                       ______________________________




refers to Hobbs as the “Deputy Director.” The discrepancy about Hobbs’s job title
makes no difference to our analysis, so we need not resolve it.

                                         -2-